Citation Nr: 9933509	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-15 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to July 
1942, and from March 1945 to June 1946.  He was a prisoner of 
war (POW) by the Japanese Government from April 1942 to July 
1942.  The veteran died in September 1995.  The appellant is 
the veteran's surviving spouse.  

This matter arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died at the 
age of 81 on September 25, 1995, of acute cardio-respiratory 
arrest due to pulmonary tuberculosis (PTB), emphysema, and 
chronic obstructive pulmonary disease (COPD).  

2.  The pulmonary diseases where not shown until a number of 
years after service.  

3.  There is no competent medical evidence of a nexus or link 
between the causes of the veteran's death and any incident of 
his active service, including mistreatment during his period 
of confinement as a prisoner of the Japanese Government 
during Word War II.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the appellant's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity 
Compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who dies from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).  Generally, service connection may be granted for a 
disability or disease resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
for the cause of a veteran's death may be established when a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the veteran's 
death.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  

An individual who submits a claim for VA benefits has the 
burden of first "submitting evidence sufficient to justify a 
belief by a fair and impartial individual  that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A DIC claim 
is a new claim and like any other claim for service-connected 
benefits, must be well grounded.  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
that claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997).  

To establish that a claim for service connection is well 
grounded, three elements must be satisfied.  First, there 
must be competent (i.e. medical) evidence of a current 
disability.  Second, there must be evidence of an incurrence 
or aggravation of an injury in service.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  In addition, lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

With respect to former POWs, certain diseases which have 
become manifest to a degree of 10 percent or more, at any 
time after the veteran's separation from service, may be 
presumed to have been incurred in service.  Of note here, 
such diseases include beriberi (including beriberi heart 
disease), and ischemic heart disease if the former POW had 
experienced localized edema during his period of captivity.  
See 38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(c) (1999).  

In DIC claims, based on cause of death, the first requirement 
of a well-grounded claim for service connection, evidence of 
a current disability, will always have been met, the current 
disability being the condition causing the veteran's death.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub 
nom. Carbino v. West, F.3d 32 (Fed. Cir. 1999).  The 
veteran's death certificate lists his cause of death as 
cardio-respiratory arrest, secondary to PTB, with emphysema 
and COPD listed as contributory causes of death.  These 
diseases are not listed among those diseases associated with 
POW or former POW status which carry a lifetime presumption.  

The veteran's service medical records are negative for any 
indication of PTB, emphysema, or COPD.  In any event, PTB may 
be service connected presumptively if shown to have become 
manifest to a degree of at least 10 percent within three 
years after separation from service.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  The first documented 
evidence indicating the existence of PTB is contained in the 
initial VA compensation examination report dated in March 
1965.  Reportedly, the veteran had been unable to work since 
November 1964 because of tuberculosis.  He complained of 
weakness of loss of about 20 pounds over the past year.  An 
outside chest x-ray film dated August 21, 1946, was 
interpreted at the time of the March 1965 VA examination and 
was reportedly unremarkable.  A current x-ray in March 1965, 
when compared to the 1946 study, was interpreted as showing 
changes tuberculosis in nature and active.  The radiographic 
and medical diagnosis was "PTB, moderately advanced, 
bilateral, stability undetermined."  

Although the record shows that the PTB was "moderately 
advanced" in 1965, there is no indication of the approximate 
date of the onset of that disease or any medical opinion 
suggesting that it had been incurred in service.  No 
presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  38 C.F.R. § 3.307 (c) (1999).  In 
addition, the veteran's lungs were otherwise shown to be 
clear at that time, with no indication of emphysema or COPD.  
This medical status was also reflected in an inpatient 
treatment record dating from October 1965 through August 
1966, and in a VA rating examination report of September 
1968.  Other treatment records submitted in support of the 
appellant's claim do not indicate that any of the disorders 
listed as the cause of death were due to any incident of the 
veteran's active service.  

The appellant has asserted that the veteran experienced 
beriberi heart disease and localized edema during his active 
service.  There is no medical evidence, however, to support 
this contention.  The evidence clearly shows that the 
veteran's death was directly related to his pulmonary 
diseases.  In addition, although the Board recognizes the 
appellant's testimony that the veteran incurred his 
respiratory disorders shortly after his discharge from 
service, the medical evidence presented does not establish 
that any of the diseases was incurred during service or that 
PTB was compensably manifested until more than three years 
discharge after separation from service in June 1946.  

The Board recognizes that the veteran undoubtedly suffered 
from extreme hardship and maltreatment by the Japanese 
Government while held as a POW, but there is no evidence that 
he incurred PTB, emphysema, or COPD as a result of his 
confinement as a POW or any other incident of active service.  
The statements and testimony by the appellant that the 
veteran's PTB, emphysema, and COPD were incurred as a result 
of his mistreatment as a POW, or were otherwise incurred 
during his active service, do not constitute medical 
evidence.  As a lay person, the appellant is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, such 
lay statements and opinions are insufficient to render the 
appellant's claim well grounded.  

What is missing here is a medical opinion relating the causes 
of the veteran's death to service.  The appellant testified 
before the Board that she could not remember when the veteran 
had first gone to a doctor because of tuberculosis or whether 
any doctor had told her when the disease was first 
manifested.  Absent medical evidence linking PTB to service, 
the Board must conclude that the appellant's claim for 
service connection for the cause of the veteran's death is 
not well grounded, and must be denied on that basis.  The 
record does not disclose any additional relevant evidence 
which could serve to well ground the appellant's claim.  As 
the duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the appellant's claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  





ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

